Title: James Barbour to James Madison, 11 June 1828
From: Barbour, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                June 11th. 28
                            
                        
                        
                        We feel much obliged to you and Mrs Madison for your kind invitation to call on you before our leaving the
                            neighbourhood—We had intended to do so as a mark of our regard and to take an affectionate farewell But we regret the
                            suggestion of your inability to see us at Barboursville—and still hope to do so—Our Children will be up by thursday
                            [se ennights] when we shall be most happy to see you and Mrs Madison—We offer our best respects
                        
                        
                            
                                James Barbour
                            
                        
                    